DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is the first Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 13 July 2021, Applicant did not amend the claims.  Claims 1-20 were cancelled previously by Applicant.  Claims 21-59 are pending.  
Restriction/Election
The examiner acknowledges Applicant’s election without traverse of Invention III, which is encompassed by claims 40-50.  Claims 21-29 and 51-59, which are directed to Invention I, and claims 30-39, which are directed to Invention II, are withdrawn from further consideration.  37 CFR 1.142(b).  
The examiner additionally acknowledges Applicant’s election without traverse of the following five species: (1) mineral oil, as the hydrophobic oil; (2) beeswax, as the wax; (3) cetostearyl alcohol, as the fatty alcohol; (4) stearic acid, as the fatty acid; and (5) adapalene, as the second active agent.
At this juncture, the examiner notes that his search located relevant prior art directed to a non-elected species of wax, specifically, hydrogenated castor oil, which — along with beeswax (the elected species) — is recited in the Markush group of limitation (b) of claim 40.  Accordingly, the election-of-species requirement is withdrawn as to between hydrogenated castor oil and beeswax
The examiner notes also that his search located relevant prior art directed to a non-elected species of fatty alcohol, specifically, stearyl alcohol, which — along with cetostearyl alcohol (the elected species) — is recited in the Markush group of claim 45.  Accordingly, the election-of-species requirement is withdrawn as to between stearyl alcohol and cetostearyl alcohol only.
Claims 40-50 are considered below.  
Claim Objection
Claim 41 is objected to because of the following informality: The period is missing at the end of the claim.  Appropriate correction is required.  MPEP § 608.01(m) (“Each claim begins with a capital letter and ends with a period.”).  
Claim Rejections - 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shifrin (WO 2009/072007 A2).  
Shifrin is directed to formulations for topical administration of tetracycline antibiotics, in which the tetracycline antibiotics remain stable.  Abstract.  
In Table 23 (page 126), Shifrin discloses a foamable minocycline formulation, identified therein as “PMCH009,” that comprises 67.32 wt% light mineral oil (hydrophobic oil), stearyl alcohol (a fatty alcohol), and 1.18 wt% minocycline HCl.  MPEP § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range).  
Shifrin identifies light mineral oil and hydrogenated castor oil as the two oils that are especially suitable for inclusion in foamable minocycline formulations.  Page 87 (Table A).  Therefore, it is prima facie obvious to select hydrogenated castor oil as an additional constituent of the formulation in the course of routine experimentation.  MPEP § 2144.06(I) (combining equivalents known for the same purpose).  Additionally, the examiner notes that page 133 of Shifrin teaches blends of light mineral oil and hydrogenated castor oil.  Claim 13 (“at least one oil selected from the group consisting of Light mineral oil, MCT oil, Hydrogenated Castor Oil, jojoba oil, and peppermint oil” (emphasis added)).  
Shifrin identifies “stearic fatty acid” as an emollient suitable for the foamable minocycline formulation and discloses that emollients have “a softening, refatting, or soothing effect, especially when applied to body areas, such as the skin and mucosal surfaces.”  Pages 42-43 (para. [0211]).  Shifrin additionally identifies stearic acid as both a suitable foam adjuvant and a suitable preservative.  Page 44 (para. [0214]); Page 60 (para. [0293]); see also Page 15 (para. [0081]).  Therefore, it is prima facie obvious to select stearic acid as a constituent of the formulation.  MPEP § 2144.07 (the selection of a known material based on its suitability for its intended use can supported a prima facie obviousness determination).  
Shifrin discloses that “[e]very microorganism has a limiting Aw, below which it will not grow, streptococci, klebsiella spp., escherichia coli, clostridium perfringens, and pseudomonas spp. the Aw value is 0.95.”  Page 62 (para. [0302]).  “Staphylococcus aureus,” Shifrin continues, “is most resistant and can proliferate with an Aw as low as 0.86.”  Id.  Shifrin teaches that the foamable minocycline formulation preferably has an Aw (water activity) value “selected from the ranges of (1) about 0.8 and about 0.9; (2) about 0.7 and about 0.8; and (3) less than about 0.7.”  Page 62 (para. [0305]).  Therefore, a person having ordinary skill in the art would have been motivated by Shifrin to modify the minocycline foam defined in the conflicting claims by formulating it to achieve an Aw less than about 0.7 to mitigate the risk of microbial contamination or spoilage.
Shifrin discloses that the foamable minocycline formulation is an effective treatment for “acne, acne vulgaris, inflammatory acne, non-inflammatory acne, acne fulminans, nodular papulopustular acne, acne conglobate” and “bacterial skin infections, fungal skin infections, viral skin infections, parasitic skin infections.”  Page 75 (para. [0357]); see also Page 24 (para. [0123]); Page 73 (para. [0350]).  Shifrin additionally discloses that minocycline is a semisynthetic tetracycline antibiotic that penetrates well into tissues, is bacteriostatic, and is even active against some tetracycline-resistant bacteria.  Page 69 (para. [0333]); Page 72 (para. [0347]); Page 73 (para. [0350]).  Shifrin teaches that tetracyclines reduce lesions of acne vulgaris and that the effect appears to be partly the result of the antibacterial activity of the drugs.  Page 70 (para. [0338]).  This supports the examiner’s position that a person having ordinary skill in the art would have readily envisaged treating an infected acne lesion with the foamable minocycline formulation.
The foregoing disclosure and observations support the examiner’s conclusion that all the claimed elements/steps in claims 40-45 and 48 were known in the prior art (Shifrin) and one skilled in MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); see also MPEP § 2143.02.  Therefore, claims 40-45 and 48 are prima facie obvious.  
Regarding claim 46, Shifrin discloses that the foamable minocycline formulation can further comprise fumed silica.  Page 41 (para. [0205]); see also Table A at page 89 (Aerosil).  
Regarding claim 47, Shifrin discloses milling a tetracycline antibiotic to particle sizes of 2.2 – 41 µm, which qualifies as “micronized.”  Page 96 (para. [0413]).  
Regarding claim 49, Shifrin discloses that the concentration of surfactant can be as low as “about 0.01%.”  Page 5 (para. [0022]).  This is considered a negligible amount and, therefore, is encompassed by Applicant’s definition of “surfactant free” set forth in the specification, as originally filed 30 October 2019.  Page 17, lines 1-4 (“The term ‘surfactant free’ or ‘emulsifier free’ or ‘non-surfactant’ composition means compositions which comprise no or negligible levels of surface active agents. Where a formulation includes insignificant or de minimis amounts of surface active agents it is considered to be essentially surfactant free.”).  Therefore, claim 49 is prima facie obvious.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Regarding claim 50, Shifrin discloses second active agents, including those for the treatment of acne, on pages 73-74 at paragraphs [0351]-[0352].  
Claim Rejections - Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 40-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No. 10,517,882 (issued 31 December 2019) in view of Shifrin (WO 2009/072007 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other, as explained hereinafter: The conflicting claims (the claims of the ’882 patent) differ only marginally in scope from the claims of the present application.  They are directed to a method of treating an infected acne lesion by topically administering a minocycline antibiotic foam.  The foamable composition defined therein comprises a hydrophobic oil, a wax (i.e., beeswax or hydrogenated castor oil or a mixture thereof), a fatty alcohol, a fatty acid, and 0.2 – 10 wt% minocycline.  See conflicting claim 1.  However, the conflicting claims are silent in regard to the water activity (Aw) of the foamable composition.  Shifrin, which is discussed above in the §103 rejection and is directed to formulations for topical administration of tetracycline antibiotics, Paragraphs [0293] and [0302]-[0308] (formulation guidance).  Therefore, a person having ordinary skill in the art would have been motivated by Shifrin to modify the minocycline foam defined in the conflicting claims by formulating it to achieve an Aw less than about 0.7 to mitigate the risk of microbial contamination or spoilage.  
Claims 40-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of Patent No. 10,398,641 (issued 03 September 2019) in view of Shifrin (WO 2009/072007 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other, as explained hereinafter: The conflicting claims (the claims of the ’641 patent) differ only marginally in scope from the claims of the present application.  They are directed to a method of treating acne vulgaris by topically administering a minocycline antibiotic foam.  The foamable composition defined therein comprises a hydrophobic oil, beeswax, hydrogenated castor oil, a fatty alcohol (e.g., cetostearyl alcohol), a fatty acid (stearic acid), and about 1 – 4 wt% minocycline.  See conflicting claim 1.  A person having ordinary skill in the art would have readily envisaged administering the foam to treat an acne lesion that is infected because minocycline has been recognized in the art as an antibiotic for decades.  However, the conflicting claims are silent in regard to the water activity (Aw) of the foamable composition.  Shifrin, which is discussed above in the §103 rejection and is directed to formulations for topical administration of tetracycline antibiotics, teaches that microbes have difficulty proliferating in formulations having an Aw value of less than about 0.7.  Paragraphs [0293] and [0302]-[0308] (formulation guidance).  Therefore, a person having ordinary skill in the art would have been motivated by Shifrin to modify the minocycline foam defined in the conflicting claims by formulating it to 
Claims 40-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 12, 24, 31, 32, 38, and 39 of Patent No. 8,871,184 (issued 28 October 2014) in view of Shifrin (WO 2009/072007 A2).
Although the claims at issue are not identical, they are not patentably distinct from each other, as explained hereinafter: The conflicting claims (the claims of the ’184 patent) differ only marginally in scope from the claims of the present application.  They are directed to a method of treating “bacterial skin infections” and various forms of acne by administering a minocycline antibiotic foam.  See conflicting claims 39, 1, 3, 12, and 24.  The foamable composition defined therein comprises a hydrophobic oil, a wax (e.g., beeswax or hydrogenated castor oil), a fatty alcohol, a fatty acid, and about 0.001 to about 10 wt% minocycline.  See conflicting claims 1, 12, 24, 31, and 32.  However, the conflicting claims are silent in regard to the water activity (Aw) of the foamable composition.  Shifrin, which is discussed above in the §103 rejection and is directed to formulations for topical administration of tetracycline antibiotics, teaches that microbes have difficulty proliferating in formulations having an Aw value of less than about 0.7.  Paragraphs [0293] and [0302]-[0308] (formulation guidance).  Therefore, a person having ordinary skill in the art would have been motivated by Shifrin to modify the minocycline foam defined in the conflicting claims by formulating it to achieve an Aw less than about 0.7 to mitigate the risk of microbial contamination or spoilage.  

Conclusion
Claims 40-50 are rejected.  
Claim 41 is also objected to.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
21 October 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611